Name: Commission Regulation (EEC) No 3248/83 of 16 November 1983 on the sale at a price fixed in advance of dried grapes from the 1983 harvest held by Greek storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 321 / 14 Official Journal of the European Communities 18 . 11 . 83 COMMISSION REGULATION (EEC) No 3248/83 of 16 November 1983 on the sale at a price fixed in advance of dried grapes from the 1983 harvest held by Greek storage agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1088/83 0, Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), as last amended by Regulation (EEC) No 3009/83 (4), and in particular Article 6 (2) thereof, Whereas, pursuant to Article 3 of Regulation (EEC) No 2194/81 , Greek storage agencies have already bought in substantial quantities of dried grapes from the 1983 harvest ; Whereas, in the light of the situation on the market in dried grapes, storage agencies should continue to conduct sales at a price fixed in advance and in accor ­ dance with Commission Regulation (EEC) No 3263/8 1 0 ; whereas the sale price should be fixed taking into consideration the market situation for products from the 1983 harvest ; Whereas the prices fixed in this Regulation replace those fixed by Commission Regulation (EEC) No 2236/83 (*) in respect of dried grapes from the 1983 harvest ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The Greek storage agencies listed in Annex I shall undertake the sale of dried grapes from the 1983 harvest, the qualities and prices of which are stated in Annex II . 2. The sale shall take place pursuant to Regulation (EEC) No 3263/81 , and in particular Articles 2 to 5 thereof. 3 . Applications to purchase must be submitted in writing to each storage agency in question at the head ­ quarters of Idagep, 5 Acharnon Street, GR-Athens. 4. Information on the quantities and the places where the products are stored may be obtained by those concerned from the addresses given in Annex I. 1 Article 2 The provisions concerning sale of dried grapes from the 1983 harvest contained in Regulation (EEC) No 2236/83 are hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 118 , 5. 5 . 1983, p. 16. O OJ No L 214, 1 . 8 . 1981 , p. 1 . (4) OJ No L 296, 28 . 10 . 1983, p. 1 . 0 OJ No L 329 17. 11 . 1981 , p. 8 . M OJ No L 214, 5 . 8 . 1983, p. 15. 18 . 11 . 83 Official Journal of the European Communities No L 321 / 15 ANNEX I List of storage agencies referred to in Article 1 of this Regulation A. CURRANTS 1 . ASO. Mezonos 241 , Patra, Greece. 2. Panegialios Enosis Sineterismon, Egion, Greece. 3 . Enosis Georgicon Sineterismon Zakynthou, Zakynthos, Greece . 4. Enosis Georgicon Sineterismon Olympias Ilias, Pyrgos, Greece. B. SULTANAS 1 . KSOS, 24 Kanari Street, Athens, Greece. 2. Enosis Georgicon Sinetensmon Iracliou Critis, Iraclio Crete, Greece. 3 . Enosis Georgicon Sinetensmon Messaras, Mires Iracliou Crete, Greece. 4. Enosis Georgicon Sineterismon Monofatsiou, Assimi Iracliou Crete, Greece. 5 . Eleourgicos Oinopiiticos ke Pistoticos Sineterismos Archanon Critis, Archanes Crete, Greece. 6 . Eleourgicos Oinopiiticos Sineterismos Casteliou Pediados Critis, Casteli Pediados Crete, Greece. 7 . Eleourgicos Sineterismos Kroussonos Iracliou Critis, Iraclio Crete, Greece. 8 . Enosis Paragogicon Sineterismon Pezon, Kalloni Iracliou Crete, Greece. 9 . Enosis Paragogicon Sineterismon, Milopotamos, Crete, Greece . 10 . Enosis Paragogicon Sineterismon, Sitia, Crete, Greece. 11 . Enosis Archalochoriou, Iraclio Critis, Greece. ANNEX II Qualities and prices of the dried grapes from the 1983 harvest referred to in Article 1 (ECU/100 kg) 128,11 126,50 125,43 123,83 122,94 121,33 119,31 117,58 115,98 115,98 115,98 114,19 112,41 110,62 101,17 Sultana No 1 Currant, dried in the shade, Eghion region Sultana No 2 Currant, select, Eghion region Currant, dried in the shade, Corinth region Sultana No 4 Currant, select, Corinth region Currant, standard quality, Eghion region Sultana No 5 Currant, select, from Patras, the Ionian islands, the Prefecture of Ilias, Triphilias Currant, standard quality, Corinth region Currant, select, remainder of Messenia Currant, standard quality, from Patras, the Ionian islands, the Prefecture of Ilias, Triphilias Currant, standard quality, remainder of Messenia Currant, standard quality B (other origins)